NORTHCOTT, Circuit Judge
(dissenting).
I am of the opinion that the trustee should be allowed to prosecute this claim before the Court of Claims. The real parties at interest, the persons damaged by the action of the government in destroying Archer’s canning business, were Archer’s creditors and not' Archer himself. The debts from which he was relieved by being adjudicated a bankrupt probably grew out of the very business for the destruction of which he is claiming recompense. In any event, his insolvency was brought about by the act of the government. It was the creditors that suffered, not Archer. Courts of bankruptcy are governed by equitable principles, and it seems to me unfair that Archer, and not the creditors who suffered the loss, should be the beneficiary of any appropriation Congress may make after the Court of Claims reports its *681findings. To hold otherwise would, in the event that Congress acts, give the bankrupt a substantial profit at the expense of those who trusted him.
I do not think it can be concluded that any appropriation that Congress may make is a pure gift or bounty. Certainly Congress would not make any appropriation for Archer’s relief if he did not have some equitable or moral claim based upon the damage suffered through the action of the government in taking the property in the neighborhood of Archer’s canning plant. The claim that Archer had was, in my opinion, property, and in the event of recovery on the claim, Archer’s creditors should be entitled, to the extent of their debts, to he reimbursed.
This case, as I see it, comes squarely within the rule laid down in Williams v. Heard, 140 U. S. 529, 11 S. Ct. 885, 35 L. Ed. 550, in that Archer’s rights grew out of property. There are rights that are not enforceable until Congress acts, but if Congress does act such action does not create the right but provides a remedy for the enforcement of a right that already exists.